In the

United States Court of Appeals
               For the Seventh Circuit

No. 12-1104

U NITED S TATES OF A MERICA,
                                                    Plaintiff-Appellee,
                                  v.

N ICOLAS G OMEZ,
                                               Defendant-Appellant.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 10-CR-1055—William J. Hibbler, Judge.



      A RGUED JANUARY 16, 2013—D ECIDED A PRIL 5, 2013




 Before B AUER and H AMILTON, Circuit Judges, and
M ILLER, District Judge. 
  M ILLER, District Judge. A jury found Nicolas Gomez
guilty of four drug-related crimes following a five-day
jury trial. Mr. Gomez was sentenced to four concurrent
84-month terms. Mr. Gomez contends that the district



  The Honorable Robert L. Miller, Jr. of the Northern District
of Indiana, sitting by designation.
2                                              No. 12-1104

court erred in admitting evidence of his possession of
cocaine a few weeks after the charged crimes, and that
the district judge didn’t specify his perjurious statements
when increasing his sentencing range for obstruction
of justice. We affirm the conviction and sentence. While
the admission of the uncharged cocaine possession was
questionable, it was not an abuse of discretion. We also
hold that given the context of the statements, the dis-
trict court made a sufficient record.


                             I
  This investigation was based largely upon interception
of telephone communications between Roberto Romero
and a male referred to as “Guero.” The government
believes Guero was Mr. Gomez. Two dates are important
for today’s discussion; additional facts are set forth as
needed. On September 3, 2010, two agents stopped
and spoke with Mr. Gomez immediately after seeing
Mr. Gomez speaking with Roberto Romero. Mr. Romero
was thought to be Mr. Gomez’s supplier and would
become Mr. Gomez’s co-defendant. Later in the day,
agents searched a car and found a quarter kilogram
of cocaine. The car Mr. Romero had driven from Chicago
to Milwaukee was eventually searched by agents.
  Twenty-six days later, agents arrested Mr. Gomez at
his home and searched the residence pursuant to a search
warrant. The agents found a personal use quantity of
cocaine in the pocket of a pair of pants found in a bed-
room connected with Mr. Gomez. The district court de-
nied Mr. Gomez’s pretrial motion to suppress evidence
No. 12-1104                                                 3

of the search and its fruits. The admission of that cocaine
into evidence at trial gives rise to the first issue presented
in this appeal.
  The government moved for a pretrial determination
of the admissibility of the September 29 cocaine evidence.
The government conceded that the admissibility of the
cocaine depended on what Mr. Gomez argued at trial, but
the evidence would be admissible if Mr. Gomez argued
that he lacked knowledge, he wasn’t the person
involved in the conspiracy, or that this was all just an
accident or mistake. Mr. Gomez argued that the evi-
dence at issue wouldn’t be relevant under any circum-
stances because he was charged with conspiracy rather
than possession, and the September 29 events hap-
pened after the charged conspiracy. The court denied
the government’s request, explaining that while the
sequence of events didn’t defeat admissibility, additional
information was needed to connect Mr. Gomez to the
cocaine found on the day of the arrest.
   The government renewed its motion to admit the
cocaine evidence under Rule 404(b) at trial. The govern-
ment argued that Mr. Gomez had “opened the door
through [his] opening statement and cross-examinations
of two witnesses regarding [his] not possessing or
touching cocaine, implying that [he] was just an
innocent bystander at the wrong place at the wrong
time.” Gov’t Br., at 14. In support of its position, the
government noted that: Mr. Gomez’s counsel had estab-
lished, through the agent who conducted a patdown of
Mr. Gomez on the street some weeks prior to his arrest,
4                                            No. 12-1104

that the agent hadn’t found cocaine, cocaine parapher-
nalia, or large amounts of cash on Mr. Gomez; Mr. Gomez’s
counsel had established, through cross-examination of
an agent who conducted surveillance of Mr. Gomez, that
the agent saw no hand-to-hand transactions or Mr. Gomez
with cocaine; and that Mr. Gomez’s counsel told the jury
in opening statement that it wouldn’t see any evidence
about Mr. Gomez having cocaine on him during the
period of the charged conspiracy. The government told
the court it wanted to respond to the implication that
Mr. Gomez was “basically the unluckiest man in the
world,” in the wrong place at the wrong time. Mr. Gomez
objected to the government’s renewed request, arguing
that no door had been opened and nothing had hap-
pened since the pretrial denial of the government’s
request to make the evidence admissible.
  The court ruled that while Mr. Gomez might have
opened the door to evidence correcting a misimpres-
sion, too little evidence connected Mr. Gomez to the
cocaine found on the day of the arrest:
      The implication of [defense counsel’s] questioning
    was not simply, [Mr. Gomez] does not have drugs
    on him now. The implication of [defense counsel’s]
    questioning was, [Mr. Gomez] is not at all associ-
    ated with drugs. And I think that inference is
    what [defense counsel] wanted to get to the jury.
    [Mr. Gomez] is an individual who is pure as the
    new fallen snow. And they are putting all of the
    things on him, for whatever reason, I don’t know.
    But that was the implication.
No. 12-1104                                            5

      And the court is not ruling that they can do that
    because the court has not heard the evidence as to
    what they would expect to be able to — how they are
    going to establish that when [Mr. Gomez] was
    in the room, whether or not they were his pants,
    etc. etc. etc.
      So we will do that outside the presence of the
    jury. But I am just saying that there have been ques-
    tions that you have asked, which were proper ques-
    tions. But they open the opportunity, maybe, for
    some response to [those] issues.
Tr. at 379.
  Several witnesses later, the government renewed its
request to admit the Rule 404(b) evidence, arguing that
it had established that the address where the cocaine
was found on the day of the arrest was Mr. Gomez’s
residence and the bedroom at issue was Mr. Gomez’s
bedroom. Mr. Gomez again objected, first, because the
evidence was insufficient to support a finding that he
committed a similar act; second, because numerous
people lived in that house so the bedroom could have
belonged to anyone; and, third, because the bedroom
contained “quite a bit of clutter,” it wasn’t clear where
the jeans were found or if he owned them. In reply, the
government specified that the later cocaine evidence
was offered on the issues of identity and absence of
mistake, rather than as propensity evidence. Mr. Gomez’s
counsel rejoined that it was propensity evidence and
that there was too little evidence to support a finding
that Mr. Gomez committed the subsequent act.
6                                               No. 12-1104

  This time, the court agreed with the government and
admitted the evidence on the issues of identity, knowl-
edge, and absence of mistake or accident. The jury
heard the evidence and was told in the final instructions
that it could only consider the September 29 evidence
“on the question of identity, absence of mistake or acci-
dent, and knowledge.”


                             A
  Mr. Gomez claims the admission of evidence of his
subsequent possession of a user amount of cocaine as
Rule 404(b) evidence was an abuse of discretion as the
admission of that evidence fails each prong of the
Rule 404(b) test.
   “We review a district court’s admission of evidence
for an abuse of discretion [and] will reverse an eviden-
tiary ruling only when the record contains no evidence
on which the district court rationally could have based
its ruling.” United States v. Gorman, 613 F.3d 711, 717 (7th
Cir. 2010). “We give special deference to the trial judge
regarding these matters because of his first-hand exposure
to witnesses, familiarity with the case, and ability to
gauge the impact of the evidence in the context of the
entire proceeding. Only where no reasonable person
could take the view adopted by the trial court will we
reverse an evidentiary ruling.” United States v. Vargas,
552 F.3d 550, 554 (7th Cir. 2008) (citation omitted);
accord United States v. Santiago, 643 F.3d 1007, 1011 (7th
Cir. 2011).
No. 12-1104                                                7

  When Mr. Gomez was tried in September 2011, Federal
Rule of Evidence 404(b) provided that “[e]vidence of
other crimes, wrongs, or acts is not admissible to prove
the character of a person in order to show action in con-
formity therewith. It may, however, be admissible for
other purposes, such as proof of motive, opportunity,
intent, preparation, plan, knowledge, identity, or absence
of mistake or accident.” For the evidence to be admis-
sible, the non-propensity probative value of the evi-
dence must be sufficient so as not to be substantially
outweighed by the risk that the jury will use the evi-
dence as proof of an improper character inference. F ED.
R. E VID. 403; United States v. Ciesiolka, 614 F.3d 347, 355-
56 (7th Cir. 2010).
  A court deciding whether to admit evidence under
Rule 404(b) considers whether “(1) the evidence is
directed toward establishing a matter in issue other than
the defendant’s propensity to commit the crime charged,
(2) the evidence shows that the other act is similar
enough and close enough in time to be relevant to the
matter in issue, (3) the evidence is sufficient to support
a jury finding that the defendant committed the similar
act, and (4) the probative value of the evidence is not
substantially outweighed by the danger of unfair
prejudice, as required by Rule 403.” United States v.
Albiola, 624 F.3d 431, 439 (7th Cir. 2010); accord United
States v. Boling, 648 F.3d 474, 479 (7th Cir. 2011).
 Mr. Gomez contends that none of these factors sup-
ported admission of the September 29 evidence.
8                                               No. 12-1104

                             B
   The first consideration is whether the evidence was
directed toward establishing a matter in issue other
than the defendant’s propensity to commit the crime
charged. Mr. Gomez points to the district court’s infe-
licitous comment when discussing the government’s
first in-trial offer of the September 29 evidence:
       The implication of [defense counsel’s] questioning
    was not simply, [Mr. Gomez] does not have drugs
    on him now. The implication of [defense counsel’s]
    questioning was, [Mr. Gomez] is not at all associ-
    ated with drugs. And I think that inference is what
    [defense counsel] wanted to get to the jury. [Mr. Gomez]
    is an individual who is pure as the new fallen snow. And
    they are putting all of the things on him, for whatever
    reason, I don’t know. But that was the implication.
Tr. at 379 (emphasis added). At that point in the proceed-
ings, the government sought admission on the theory
that by focusing on the lack of eyewitness testimony that
Mr. Gomez had possessed cocaine during the time of
this conspiracy, the defense had opened the door to
evidence that he possessed cocaine shortly after the con-
spiracy’s expiration.
  Had the district court admitted the evidence at that
point, it would have been error. The principle of “door
opening” “depends on the specific situation in which it
is used and thus calls for an exercise of judicial discre-
tion.” United States v. Villegas, 655 F.3d 662, 672 (7th Cir.
2011). A defendant’s opening statement might increase
the probative value of proof of other acts, see, e.g., United
No. 12-1104                                               9

States v. Dennis, 497 F.3d 765, 768 (7th Cir. 2007), but the
Rule 404(b) evidence must respond to what is said to
trigger admissibility. Villegas, 655 F.3d at 672. Nothing
about Mr. Gomez’s defense had opened the door to
his possession of cocaine in a time outside the con-
spiracy, any more than challenging evidence that a de-
fendant robbed a bank on one day opens the door
to evidence that he had robbed a bank on another day.
  But the evidence wasn’t admitted at that point in the
trial. The court refused to admit it because too little
evidence tied the post-conspiracy cocaine to Mr. Gomez.
By the time the government offered the September 29
evidence again, the government specified that it was
offering the evidence to prove identity, knowledge, and
absence of mistake. The government said nothing about
rebutting the opening statement or Mr. Gomez’s cross-
examination of two agents — nothing about Mr. Gomez
having opened the door. The trial court admitted the
evidence and eventually told the jury the evidence was
admitted on the issues of identity, knowledge, and
absence of mistake.
  Whatever theory of admissibility might have been
discussed earlier in the trial, the September 29 evidence
ultimately was admitted for the non-propensity pur-
poses of identity, knowledge, and absence of mistake.
The government satisfied the first prong of the test for
admissibility.
10                                              No. 12-1104

                             C
  The second prong of the test for admissibility is
whether the evidence is similar enough and close
enough in time to be relevant to the non-propensity
matter in issue on which it is offered — in other words,
whether it is probative of identity or absence of mistake.
Mr. Gomez argues that the September 29 evidence
was not relevant to either point.


                             1
  Mr. Gomez is correct with respect to absence of mis-
take. Rule 404(b), at the time of trial and now, specifies
absence of mistake as an illustrative example of the non-
propensity purposes for which evidence of a defendant’s
act on another occasion is permissible. Evidence offered
for that purpose almost invariably goes to whether the
defendant was mistaken, not to whether investigators
were mistaken. See, e.g., United States v. Albiola, 624 F.3d
431, 439 (7th Cir. 2010); United States v. Whitlow, 381 F.3d
679, 686 (7th Cir. 2004). One trial’s facts invariably
differ from the one before, so it would be wrong to
say uncharged misconduct evidence never could be
admissible to prove an absence of mistake on the investi-
gators’ behalf. But Mr. Gomez’s case shows why such
a case would be an outlier.
  Mr. Gomez’s primary defense at trial was that the
investigators were mistaken as to whose voice they re-
corded conspiring with Roberto Romero. Mr. Gomez
pointed out that others (such as Victor Reyes) lived in
No. 12-1104                                             11

the residence from which calls were made and received,
and, as already noted, Mr. Gomez pointed out the lack
of any eyewitness testimony to his participation. The
investigators, he implied, were mistaken. The govern-
ment’s September 29 evidence rebutted that implica-
tion only by showing precisely what Rule 404(b)
forbids: that Mr. Gomez has a propensity toward involve-
ment with cocaine, making it less probable that the in-
vestigators were mistaken. See United States v. Webb,
548 F.3d 547, 548 (7th Cir. 2008) (“As for ‘absence of mis-
take’: how does a conviction show this except via the
prohibited inference that someone who distributes
drugs once is likely to do it again?”) (emphasis in origi-
nal). Absence of mistake was not, under the circum-
stances of this case, a non-propensity purpose for the
September 29 evidence.


                            2
  Nor can we perceive a series of non-propensity infer-
ences that would make Mr. Gomez’s later possession of
cocaine relevant to his knowledge during the conspiracy.
The government did little more, at trial and before this
court, than mention “knowledge” as one purpose for
which the September 29 evidence was offered. Mere
passing reference isn’t enough. “To differentiate between
‘the illegitimate use of a prior conviction to show propen-
sity and the proper use of a prior conviction to prove
intent,’ ‘the government must affirmatively show why
a particular prior conviction tends to show the more
forward-looking fact of purpose, design, or volition to
12                                             No. 12-1104

commit the new crime.’ ” United States v. Miller, 673
F.3d 688, 699 (7th Cir. 2012) (quoting United States v.
Jones, 389 F.3d 753, 757-58 (7th Cir. 2004)).


                            3
  Mr. Gomez contends the government’s showing was
insufficient to prove identity. He argues that uncharged
acts can prove identity only through a showing of the
defendant’s distinctive manner of operation, or modus
operandi. United States v. Simpson, 479 F.3d 492, 498 (7th
Cir. 2007). He also argues that his possession of cocaine
twenty-six days after the discovery of the cocaine in
Mr. Romero’s car is too remote to be proof of anything.
  Mr. Gomez overstates the relationship of modus
operandi and other methods of proving a criminal actor’s
identity. Modus operandi — a criminal’s particular way
of committing a crime — is a common way of proving a
perpetrator’s identity; it requires no inference of
character or propensity to say that because this person
commits crimes in the same peculiar way the charged
crime was committed, proof of another act to show the
person’s peculiar approach doesn’t enlist any inference
about the person’s propensity to commit the crime in
the first place. See, e.g, United States v. Anifowoshe, 307
F.3d 643, 647 (7th Cir. 2002). But modus operandi isn’t
the only way evidence of conduct on another occasion
can be relevant to identity without relying on an infer-
ence of character or propensity. See United States v.
Simpson, 479 F.3d 472, 497-98 (7th Cir. 2007) (explaining
No. 12-1104                                                 13

difference between modus operandi and other methods of
proving identity through uncharged conduct).
  Mr. Gomez argues that September 29 was too
remote from the conspiracy’s time frame to be relevant.
Mr. Gomez describes the separation as “weeks,” while
the government points to United States v. Dennis, 497 F.3d
765, 768-69 (7th Cir. 2007), in which events that
occurred six months before the charged crime were
considered close enough in time to be relevant. Simply
defining the time period or citing cases that in-
volved greater time periods does not reach the heart of
the remoteness aspect of the relevancy prong. A court
considering admission of evidence governed by
Rule 404(b) must ask whether, under the specific facts
of the case and the string of inferences on which the
proponent of the evidence relies, the uncharged conduct
is close enough in time to be relevant. See, e.g., United
States v. Chapman, 692 F.3d 822, 827 (7th Cir. 2012);
United States v. Sebolt, 460 F.3d 910, 917 (7th Cir. 2006);
United States v. Chavis, 429 F.3d 662, 669-70 (7th Cir.
2005). Under the facts of this case, if Mr. Gomez’s later
possession of cocaine is relevant to the identity of the
person on the recorded calls, twenty-six days is not
so remote as to reduce that relevancy.
  A defendant’s prior or subsequent possession of
cocaine isn’t always admissible when identity is at issue
in a drug case. United States v. Brown, 471 F.3d 802, 806
(7th Cir. 2006). To satisfy this prong of the Rule 404(b) test,
the uncharged act evidence must make it more probable
that the defendant was the actor in the charged crime.
14                                           No. 12-1104

More specifically, Mr. Gomez’s possession of cocaine
on September 29 must make it more probable that
Mr. Gomez was the person involved in the drug con-
spiracy (and captured on the monitored phone calls)
with Mr. Romero.
  That anyone in Milwaukee possessed cocaine on Sep-
tember 29, 2010 tells a juror nothing about whether
Nicolas Gomez was involved in a large cocaine distribu-
tion operation with Roberto Romero earlier in 2010. That
it was Nicolas Gomez who possessed the cocaine on
September 29 adds nothing to its probative value, unless
the juror reasons that the September 29 possession
shows that Mr. Gomez has a propensity toward involve-
ment with cocaine — but that is the inference Rule 404(b)
forbids. Agents questioned Mr. Gomez near the time
and place Mr. Romero’s abandoned car was found with
a quarter kilogram of cocaine, but six other people
were nearby at the same time, and this all occurred
near Mr. Gomez’s residence.
  The government notes, though, that the cocaine was
found in Mr. Gomez’s room in a house associated with
one of the phones involved in the sixty-one recorded
phone calls in which someone arranged cocaine deliv-
eries with Mr. Romero. And the cocaine was found in
Mr. Gomez’s room in that house less than four weeks
after the aborted delivery by Mr. Romero. These addi-
tional facts, the government argues, make it more
probable that Mr. Gomez was the person whose voice
was on those recorded calls. In support of its argument,
the government cites United States v. Brown, 471 F.3d
No. 12-1104                                              15

802, 806 (7th Cir. 2006), in which the defendant claimed
he had never had any dealings with a confederate
named Veal, “who must have picked [Brown’s] name
out of a hat.” Under those circumstances, the govern-
ment’s evidence that Brown had been dealing with Veal
for years was relevant to prove Brown’s identity as the
person with whom Veal dealt. See also United States v.
Gibson, 170 F.3d 673, 679 (7th Cir. 1999) (“This evidence
helped establish that Agent Banks dealt with Gibson,
not his brother, in the charged 1996 drug transactions
even though Gibson did not confess to the specific under-
cover sales in this case.”).
   The inference on which the government relies in this
case is less compelling than that in Brown; the later pos-
session of cocaine discloses no relationship between
Mr. Gomez and Mr. Romero. Still, evidence is relevant if
it has any tendency to a make a fact of consequence in
determining the action more or less probable than it
would be without the evidence, F ED. R. E VID. 401, and the
September 29 evidence has some tendency to make it
more probable that Mr. Gomez, a person living in a
house associated with one of the phones on which drug
deliveries were arranged, was the person recorded in
conversation with Mr. Romero. See United States v. Boros,
668 F.3d 901, 907 (7th Cir. 2012) (“A party faces a signifi-
cant obstacle in arguing that evidence should be barred
because it is not relevant, given that the Supreme Court
has stated that there is a ‘low threshold’ for estab-
lishing that evidence is relevant. We have recently
asserted that ‘[t]he Federal Rules of Evidence do not
16                                             No. 12-1104

limit the government to the ‘most’ probative evidence;
all relevant evidence is admissible and the Rules define
relevance broadly.’ ”) (quoting United States v. McKibbins,
656 F.3d 707, 711 (7th Cir. 2011)). Assessing the extent
of that tendency is a matter for the fourth prong of the
analysis. See United States v. Beck, 625 F.3d 410, 417 (7th
Cir. 2010) (“While evidence of Beck’s probation could
be admitted to establish his identity, under Rule 404(b),
the judge still has to weigh its appropriateness under
Rule 403.”).


                            D
  Admissibility under Rule 404(b) requires enough evi-
dence to support a jury finding that the defendant com-
mitted the other act. United States v. Albiola, 624 F.3d at
439. Mr. Gomez complains that the evidence of his occu-
pancy of the bedroom was ambiguous. Documents
found in the bedroom identified Victor Reyes; Mr. Reyes
had identification showing he lived in the house; and
Mr. Reyes had associated the house with phones in his
name. Further, Mr. Gomez notes, the agents’ testimony
disagreed as to whether the cocaine was found in a
jacket or a pair of jeans, and the chemist’s analysis of
the substance was (as Mr. Gomez saw it) less than con-
vincing.
  Mr. Gomez demands greater certainty than does
Rule 404(b). Proof that would allow a factfinder to
connect the uncharged act with the defendant is no
small burden, but the Rule requires no more than that.
No. 12-1104                                                17

See United States v. Burke, 425 F.3d 400, 410 (7th Cir. 2005).
The district court declined to admit the September 29
evidence until the government laid this foundation.
Ultimately, the evidence showed that Mr. Gomez came
out of the room at 6:00 a.m. when the agents executed
the warrant, and several documents addressed to
Mr. Gomez were found there. From that, a reasonable
juror could infer that the bedroom contained
Mr. Gomez’s belongings. The additional facts to which
Mr. Gomez points would allow a different finding, but
don’t foreclose a finding that Mr. Gomez was the person
who possessed the cocaine on September 29.
  The government satisfied the third prong of the four-
part test.


                              E
  Finally, admission is improper if the risk of unfair
prejudice from admission of the uncharged act evidence
substantially outweighs its probative non-propensity
value. The most common risk of unfair prejudice is that
the jury will draw the forbidden propensity inference —
that the defendant is the sort of person who does what
he’s charged with — and Mr. Gomez identifies no other
risk. Admission of the September 29 evidence was im-
proper, then, if the risk that the jury would draw the
forbidden propensity inference substantially out-
weighed the probative value of the evidence as proof of
the identity of the person who discussed cocaine deliv-
eries on phones associated with the house in which
the cocaine was found on September 29.
18                                               No. 12-1104

  As already noted, the string of inferences on which
the government relies to get from Mr. Gomez’s posses-
sion of cocaine on September 29 to Mr. Gomez’s involve-
ment in this cocaine conspiracy is not particularly com-
pelling. Balancing the risk of unfair prejudice against
probative value is done on a sliding scale: the lower the
probative value, the lower the tolerance of the risk
of prejudice. United States v. Earls, 704 F.3d 466, 471 (7th
Cir. 2012). Other judges, including members of this
panel, might well have decided that the risk that the
evidence would be used as proof of propensity substan-
tially outweighed the probative value in that string of
inferences. Today’s issue, though, isn’t admissibility; it
is whether the district court abused its discretion in
admitting the evidence. United States v. Lewis, 641 F.3d
773, 783 (7th Cir. 2011) (“although we might have ruled
differently, the district judge did not abuse her discre-
tion”); accord United States v. Ozuna, 674 F.3d 677, 681
(7th Cir. 2012) (“The district court’s decision to admit
evidence is reviewed for abuse of discretion, given the
judge’s position to assess the impact of the evidence in
the context of the trial witnesses and evidence as a
whole.”). The district court did not abuse its discretion.
  First, the district court instructed the jury on the limited
use to which the September 29 evidence could be put.
We assume juries ordinarily follow limiting instruc-
tions, United States v. Sanchez, 615 F.3d 836, 842 (7th Cir.
2010), so that instruction reduces the risk that the jury
would consider the September 29 evidence as proof of
Mr. Gomez’s propensity to be involved with drugs. Cf.
United States v. Simpson, 479 F.3d 492, 500 (7th Cir.
No. 12-1104                                              19

2007) (“[T]he jurors did not receive a relevant limiting
instruction, which can minimize prejudice from the
introduction of Rule 404(b) evidence.”).
  Second, a district judge abuses her discretion only if
no reasonable judge would agree with the ruling. Smith
v. Hunt, 707 F.3d 803, 807-08 (7th Cir. 2013); United States
v. Chapman, 692 F.3d 822, 827 (7th Cir. 2012); United
States v. Reese, 666 F.3d 1007, 1015 (7th Cir. 2012). Those
who challenge the district judge’s evidentiary rulings
“are like rich men who wish to enter the Kingdom: their
prospects compare with those of camels who wish to
pass through the eye of the needle.” United States v.
Walton, 217 F.3d 443, 449 (7th Cir. 2000) (quoting Agushi
v. Duerr, 196 F.3d 754, 759 (7th Cir. 1999)). And we have
often said that we give Rule 403 balancing decisions
even wider berth. United States v. Miller, 688 F.3d 322,
327 (7th Cir. 2012) (“we give ‘special deference’ to the
court’s findings under Rule 403”); United States v.
Hosseini, 679 F.3d 544, 556 (7th Cir. 2012) (“We give
special deference to the district court’s assessment of
the balance between probative value and prejudice be-
cause that court is in the best position to make such
assessments.”) (quoting United States v. Hale, 448 F.3d
971, 985 (7th Cir. 2006)); Common v. City of Chicago, 661
F.3d 940, 946 (7th Cir. 2011) (same).
  We cannot say that admission of the September 29
evidence was an abuse of discretion under these stan-
dards. The government articulated a reasonable, if a
bit wobbly, theory of relevance to a non-propensity
matter central to the prosecution and defense. The gov-
ernment presented enough evidence that a factfinder
20                                               No. 12-1104

could decide the cocaine found on September 29
belonged to Mr. Gomez. Evidence that would support an
additional inference that Mr. Gomez was a conspirator
was especially important in light of Mr. Gomez’s theory
of defense. The district court listened to eloquent argu-
ment from Mr. Gomez’s counsel concerning the risk of
unfair prejudice, but ultimately disagreed, admitted
the evidence, and gave a limiting instruction to reduce
that risk.


                              F
  Today’s decision is no retreat from what we said last
year in United States v. Miller, 673 F.3d 688 (7th Cir. 2012):
     To differentiate between ‘the illegitimate use of a
     prior conviction to show propensity and the proper
     use of a prior conviction to prove intent,’ ‘the govern-
     ment must affirmatively show why a particular
     prior conviction tends to show the more forward-
     looking fact of purpose, design, or volition to
     commit the new crime.’ . . . Confusion and misuse of
     Rule 404(b) can be avoided by asking the prosecutor
     exactly how the proffered evidence should work in
     the mind of a juror to establish the fact the govern-
     ment claims to be trying to prove.
673 F.3d at 699 (quoting United States v. Jones, 389 F.3d 753,
757-58 (7th Cir. 2004)). The same reasoning applies re-
gardless of whether the uncharged conduct resulted
in a conviction, regardless of whether it was the
uncharged act or the charged act that happened first,
and regardless of the stated non-propensity purpose.
No. 12-1104                                               21

 Nor do we retreat at all from what we said in
United States v. Albiola, 624 F.3d 431, 438 (7th Cir. 2010):
    Because of our general concerns about the prejudicial
    nature of this type of evidence, we have emphasized
    that ‘there must be a principled exercise of discre-
    tion. The district judge must both identify the excep-
    tion that applies to the evidence in question and
    evaluate whether the evidence, although relevant and
    within the exception, is sufficiently probative to
    make tolerable the risk that jurors will act on the
    basis of emotion or an inference via the blackening
    of the defendant’s character.’ United States v. Beasley,
    809 F.2d 1273, 1279 (7th Cir. 1987). Our recent prece-
    dent indicates that a court’s failure to consider the
    implications of Rule 404(b) evidence before admit-
    ting it may be grounds for reversal.
  Analyses such as those set forth in Miller and Albiola
improve the quality of rulings in the district courts and
facilitate review in this court. It is what district courts
should do; had the district court done so with respect
to the September 29 evidence, our analysis could have
been briefer.
  Still, this case is not Miller, in which the district court
didn’t conduct the Rule 403 balancing test at all and
found probative value in the “pattern” established by
a drug crime that the defendant committed eight years
earlier. Mr. Gomez’s uncharged conduct involved the
same drug, the same house, and the same calendar
month. A reasonable judge could find that the risk of a
propensity inference didn’t substantially outweigh
the non-propensity probative value.
22                                            No. 12-1104

  Nor is this case Albiola. Mr. Gomez does not claim
the district judge ignored the implications of the
September 29 evidence; he simply contends the judge
got it wrong. “Although the district court might have
better explained the rationale behind its Rule 403 con-
clusion, it is evident to us that the court’s ultimate
reason for admitting the evidence was that the proba-
tive value was not significantly outweighed by the preju-
dicial impact.” United States v. Gorman, 613 F.3d 711,
720 (7th Cir. 2010).


                            II
  Mr. Gomez argues that the district court erred in calcu-
lating the range recommended by the sentencing guide-
lines. The district judge increased Mr. Gomez’s offense
level by two levels for attempted obstruction of justice.
U.S.S.G. § 3C1.1. Mr. Gomez contends that was error.


                            A
  The enhancement springs from Mr. Gomez’s mo-
tion to suppress statements he made to DEA agents on
September 3, 2010. The agents asked Mr. Gomez his
name, address, and telephone number, and he provided
that information to them. Mr. Gomez didn’t testify at
the suppression hearing, but relied on his affidavit in
which he swore that the agents stopped him by
blocking his path with their vehicle as he walked near
his home a bit after noon. Mr. Gomez said one of the
agents got out of the car and pointed a gun at him,
telling him “don’t move,” leaving Mr. Gomez with the
No. 12-1104                                            23

belief that he was not free to leave or resist the agent’s
commands. Mr. Gomez stated, “under penalty of per-
jury,” that the agents searched his wallet, removed his
identification, and commanded him to verify the infor-
mation on the identification and give them his tele-
phone number. Mr. Gomez said the agents then left
the scene. The two agents testified at the hearing;
their testimony was at odds with Mr. Gomez’s affidavit
statement.
  At the close of the hearing, the court denied the sup-
pression motion. The judge found that the agents had
used a ruse to stop Mr. Gomez, but there was nothing
improper about their doing so. Special Agents Charles
Amell and Enrique Carlton testified at the hearing
about their encounter with Mr. Gomez, and at the end
of the hearing the judge found that the officers had not
arrested Mr. Gomez. The judge credited the officers’
testimony that they had not blocked Mr. Gomez’s path
with their car and hadn’t drawn any weapons. Instead,
they had employed a ruse, which was permissible, and
had a brief, consensual encounter with Mr. Gomez in
which they collected Mr. Gomez’s name, address, and
phone number. The phone number Mr. Gomez gave the
agents was one of the numbers used during the conspiracy.
  At the sentencing hearing, Mr. Gomez’s attorney ob-
jected to any enhancement for attempted obstruction
of justice, arguing that Mr. Gomez had given his affi-
davit nearly a year after the encounter it described, that
conflicting testimony doesn’t always show that someone
is committing perjury, and that the law shouldn’t
punish a defendant for using the opportunity to testify.
24                                             No. 12-1104

In response, the government argued that Mr. Gomez’s
affidavit was not based on a faulty memory, but,
rather, was designed to prevent the government
from using the phone number to tie him to the con-
spiracy recordings.
  The court overruled the objection and applied the two-
level enhancement, explaining:
       The court finds that based upon the attempt to
     remove himself from the participation in this
     offense, the defendant did present a false affidavit
     with an attempt to escape responsibility for his ac-
     tions. The court finds that the obstruction of justice
     enhancement is proper and allowable and would
     deny the defense motion to modify the court’s deter-
     mination that the enhancement is proper and would
     find that the government has sustained its burden
     of explaining to the court and the evidence satisfied
     the court that there was an attempt by the defendant
     to escape responsibility for his conduct by this
     false affidavit.
Sent. Tr. at 16.


                             B
  The government and Mr. Gomez appear to agree that
perjury at a suppression hearing amounts to attempted
obstruction of justice within the meaning of U.S.S.G.
§ 3C1.1. Mr. Gomez complains that the district court’s com-
ments were insufficient to amount to a finding of perjury.
 “A defendant commits perjury ‘if she gives false testi-
mony concerning a material matter with the willful
No. 12-1104                                             25

intent to provide false testimony, rather than as a result
of confusion, mistake, or faulty memory.’ ” United States
v. Grigsby, 692 F.3d 778, 785 (7th Cir. 2012) (quoting
United States v. Dunnigan, 507 U.S. 87, 94 (1993)). “A
false statement is material if it has a natural tendency
to influence, or is capable of influencing, the decision
of the decision-making body to which it was addressed.
The statement need not actually affect the decision.”
Grigsby, 692 F.3d at 785 (emphasis in original; quota-
tion and citation omitted). “For an obstruction of justice
enhancement to apply, the government must establish
by a preponderance of the evidence that the defendant
had the specific intent to obstruct justice.” United States
v. Nurek, 578 F.3d 618, 623 (7th Cir. 2009). “A de-
fendant’s deliberate attempt to mislead the court impli-
cates the basic purpose of the obstruction enhancement,
whether it occurs during a plea hearing, at trial, or at
some other point in the criminal process.” Grigsby, 692
F.3d at 785.
  Mr. Gomez contends that the district court did not
identify the statement on which the obstruction finding
was based or explain its materiality. Mr. Gomez doesn’t
dispute the government’s contention that since the only
issue Mr. Gomez raised at the sentencing hearing was
willfulness, this court reviews the sufficiency of the
findings with respect to the other elements of perjury
under a plain error standard. United States v. Galbraith,
200 F.3d 1006, 1013 (7th Cir. 2010).
  This record allows no room for doubt about which
statements the sentencing judge had in mind. At the
26                                               No. 12-1104

sentencing hearing, the government identified two false
statements in Mr. Gomez’s affidavit: (1) that the agents
pulled their vehicle onto the sidewalk where Mr. Gomez
was walking to block his path, and (2) one agent pulled
a weapon and pointed it at Mr. Gomez. At the suppres-
sion hearing, the court explicitly found those state-
ments were false: “[T]he court finds specifically that
the officers’ testimony was compelling that they did not
use their vehicle to block his path, they did not have
their weapons drawn.” Supp. Tr. at 76. The govern-
ment also explained at the sentencing hearing how those
affidavits statements were material: the telephone num-
ber that would have been suppressed was one of the
numbers Mr. Gomez used during the period of the con-
spiracy and was intercepted over the wiretaps.
  “[T]o impose the obstruction enhancement, the district
court must make independent findings necessary to
establish all of the three factual predicates for a finding
of perjury (false testimony, materiality, and willful
intent). . . . If the court fails to address each element
clearly, the enhancement will withstand scrutiny if the
court makes a finding that encompasses all of the
factual predicates for the finding of perjury.” United
States v. Savage, 505 F.3d 754, 763 (7th Cir. 2007) (quotation
and citation omitted).
  The court found at the sentencing hearing that
Mr. Gomez had tendered a false affidavit in an attempt
“to remove himself from participation in this offense”
and “to escape responsibility for his actions.” Sent. Tr.
at 16. The court also found that the government had
No. 12-1104                                             27

“sustained its burden” of pointing to evidence estab-
lishing that Mr. Gomez’s submission of the false
affidavit supported an obstruction of justice enhance-
ment. Sent. Tr. at 16. “When read in context and in their
entirety, the court’s remarks on the application for
the obstruction enhancement contain an implicit
finding that [Mr. Gomez] intended to obstruct the pros-
ecution. That is enough to sustain the two-level enhance-
ment.” United States v. Nurek, 578 F.3d 618, 624 (7th
Cir. 2009); see also United States v. Savage, 505 F.3d 754,
764 (7th Cir. 2007) (“The lack of more precise findings
on the enhancement does not warrant remand for
resentencing.”).
  The district court’s conclusion that Mr. Gomez’s
affidavit statements were false and were intended to
affect the outcome of the case wasn’t clearly erroneous,
and Mr. Gomez hasn’t shown any error that affected
his substantial rights or seriously affected the fairness
or integrity of the proceedings. United States v. Robinson,
663 F.3d 265, 268 (7th Cir. 2011).


                            III
  The district court didn’t abuse its discretion in ad-
mitting the September 29 evidence under Rule 404(b) and
didn’t commit plain error in enhancing Mr. Gomez’s
offense level for attempted obstruction of justice. We
affirm Mr. Gomez’s conviction and his sentence.
                                                A FFIRMED.
28                                               No. 12-1104

  H AMILTON, Circuit Judge. I respectfully dissent. The
entire panel agrees that two of the three grounds
the district court relied upon to admit the Rule 404(b)
evidence are without merit. The remaining ground
offered to support its admission was so weak that we
can no longer say that admission was a sound exercise
of discretion. The majority states the applicable law
correctly in general terms, but under Rule 404(b), the
nub of the matter lies in specific applications. I would
reverse and remand for a new trial.1
  Defendant Gomez was charged with participating in
a five-month-long conspiracy to distribute several kilo-
grams of cocaine, with deliveries of roughly 250 to 500
grams each. The deliveries went from Chicago to a Mil-
waukee residence that Gomez and several other
people shared. The government’s evidence from tele-
phone intercepts provided strong evidence against who-
ever was speaking on the telephone as “Guero.” The
question is who was Guero? The government’s theory
is that Gomez was Guero, while Gomez maintains that
Guero was probably Victor Reyes — a man who also
lived at the Milwaukee residence.
  To help show that Gomez was the one involved in
the conspiracy, the government offered the Rule 404(b)
evidence: that just 14 grams of cocaine were in a clothes


1
  Although I would reverse the convictions and remand for
a new trial, I agree with the majority that the district court
did not make a plain error by imposing the enhancement
for obstruction of justice in calculating the applicable Sen-
tencing Guidelines.
No. 12-1104                                               29

pocket in Gomez’s bedroom nearly four weeks after
the end of the charged conspiracy. This evidence had
virtually no genuine probative value and was unfairly
prejudicial. Every theory for its admission either
dissolves upon scrutiny or reduces to a pure propensity
theory. The district judge was right the first two
times when he ruled that the government had not
yet shown grounds for admitting it, once before trial
and once during trial.
  The first time the government offered the evidence
in trial, the district judge indicated that the defense
had opened the proverbial door to the evidence by point-
ing out in cross-examination that the government had
no evidence showing that Gomez was in possession
of any cocaine during the charged conspiracy. That
was the context of the judge’s comment that the de-
fense had opened the door by implying that the de-
fendant was “pure as the new fallen snow.” The
majority gently calls the remark “infelicitous.” It clearly
indicates an inclination toward propensity that is pro-
hibited by Rule 404(b). Yet the district judge refused
to admit the evidence at that time because the govern-
ment had not yet offered sufficient evidence that the
user quantity of cocaine in the pocket actually belonged
to Gomez. The district court was not troubled at that
point by the lack of a legitimate purpose. But the
majority recognizes that it would have also been error
to admit the evidence at this point for the lack of a legiti-
mate Rule 404(b) reason to admit it, slip op. at 8, and
on this point, I agree.
30                                              No. 12-1104

   The government eventually cured this insufficient
evidence problem (or at least the district judge did not
clearly err by finding that the evidence of the later pos-
session of the user quantity was sufficient). When
the government again offered the evidence, the dis-
trict court tried to identify legitimate Rule 404(b) pur-
poses. The court accepted the government’s vague argu-
ments and identified three non-propensity uses for the
evidence: identity, absence of mistake, and knowledge.
The majority explains correctly, in my view, that the
Rule 404(b) evidence here had nothing to do with
absence of mistake or knowledge. Slip op. at 10-11. The
absence-of-mistake theory was wrong precisely because
it was really a propensity theory in disguise. The
cocaine could rebut the idea that the government was
mistaken about Gomez only by showing that he has a
propensity toward involvement with cocaine. Slip op.
at 11. And in any event, the absence-of-mistake
theory for Rule 404(b) evidence refers to the absence of
a mistake on the part of the defendant, not the govern-
ment investigators. The knowledge theory of admission
was never developed and has no real basis here. So
the majority and I agree that two of the three
grounds given by the district court for exercising
its discretion to admit the evidence were in fact erroneous.
  The only remaining leg of the district court’s now
unstable three-legged stool for admitting this evidence
is that it tended to show identity — that Gomez was
the voice of “Guero” in the telephone intercepts. The
majority describes the chain of inferences to show
identity as “not particularly compelling.” Slip op. at 18.
No. 12-1104                                            31

That’s an understatement. The identity rationale for
admitting the user quantity evidence is itself just a thin
veil over what is really just propensity evidence. Neither
the district court, the government, nor the majority
has articulated that chain of inferences in a persuasive
way that does not include sheer propensity. This use
has the same flaw as the absence-of-mistake theory. It
boils down to a pure propensity theory.
  The best argument that can be made for the district
court’s admission of the evidence is that the cocaine
was found in a house associated with one of the inter-
cepted telephones used in arranging cocaine deliveries
rather than in an unrelated location. The logic appears
to be that because Gomez possessed the cocaine in a
house associated with the conspiracy rather than in
an unrelated location, the fact of possession becomes
probative of identity rather than mere propensity. The
majority seems to adopt this distinction when it recog-
nizes that possessing cocaine at the same time in a
location removed from the conspiracy would tell a
juror nothing about whether Gomez was involved in
the conspiracy. Slip op. at 14.
  The problem is that the user quantity of cocaine discov-
ered almost four weeks later simply has not been linked
to the earlier distribution conspiracy by anything except
that location. For the sake of argument, one can speculate
that perhaps the user quantity was a leftover from an
earlier delivery, but the same could be said of any user
quantity. Possession of this small quantity says nothing
probative about whether the possessor had any role in
32                                           No. 12-1104

the upstream large-scale distribution conspiracy. With-
out a closer link between the user quantity in the
pocket and the earlier conspiracy, the only inference
that could be made to suggest that Gomez rather than
Victor Reyes was on the phone calls is that it was
Gomez because he was involved in some way with
drugs. This is a pure propensity inference that Rule
404(b) forbids. A person’s possession of a small user
quantity of cocaine provides no useful information about
that person’s involvement in large-scale distribution,
except through the prohibited inference of propensity.
  United States v. Brown, 471 F.3d 802 (7th Cir. 2006),
discussed in the majority opinion, is a good example of
when evidence of other involvement with drugs may
be probative of identity without depending on pro-
pensity inferences, but it is readily distinguishable on
decisive grounds. Brown’s defense at trial was that he
did not know the seller from whom he was charged
with buying drugs and that the police had mistakenly
identified him. The prosecution used Rule 404(b) evi-
dence of Brown’s prior drug dealings with the same seller
to show that the identification of Brown was correct.
This use of other drug activity was probative of
identity because it showed that Brown had actually
dealt with the person he claimed to have nothing
to do with. The drug activity showed that Brown had
a drug-dealing relationship with the seller and allowed
the jury to draw an inference of identity based on
Brown’s relationship with the seller rather than the
more general fact that Brown had some earlier involve-
ment with illegal drugs. There is no comparable link
No. 12-1104                                              33

between the user quantity of cocaine here and the
charged offenses or the issue of identification.
  This would be a very different case if the police had
found in Gomez’s room a larger quantity of cocaine
suitable only for distribution, or if they had found other
evidence tied to distribution, such as scales, packaging
material, etc. With such evidence from a later search
indicating that Gomez was involved in cocaine distribu-
tion at the location where the large-scale deliveries
had been made, the chain of inferences to show identity
would be much shorter and more reasonable and
would not depend solely on propensity. (In fact, the
police did find distribution materials at the house, but
they were in someone else’s bedroom. That evidence
could not be linked to Gomez.) Without a clearer link
to cocaine distribution, as opposed to mere use, the
Rule 404(b) evidence used against Gomez was simply
too tenuous and too prejudicial to admit.
  The majority correctly points out that we apply a defer-
ential standard of review to Rule 404(b) questions and
the related Rule 403 balancing inquiry, asking only
whether the district court abused its discretion by ad-
mitting the evidence. In this troublesome area of the
law, however, we have emphasized that we need to see
“a principled exercise of discretion” by the district court.
United States v. Albiola, 624 F.3d 431, 438 (7th Cir.
2010), quoting United States v. Beasley, 809 F.2d 1273,
1279 (7th Cir. 1987) (reversing convictions affected by
Rule 404(b) evidence). The majority and I agree that
two of the three grounds given by the district court for
34                                           No. 12-1104

exercising its discretion to admit the evidence were in
fact erroneous. When two of the three grounds relied
upon for admission collapse under minimal scrutiny
and the court has difficulty articulating a basis for the
third, that ought to be a strong signal that the district
court’s exercise of discretion was not sound. Moreover,
when the district court fails to show that it engaged in
the Rule 403 balancing inquiry — here not mentioning
the word “prejudice” even once — the record does
not show a sound exercise of discretion to which we
should defer.
  In an effort to minimize the prejudice from the evi-
dence, the majority also relies on the district court’s
limiting instruction. The court told the jury it could
consider the later discovery of the user quantity of
cocaine only “on the question of identity, absence
of mistake or accident, and knowledge.” As a general
matter, one can question how useful such limiting in-
structions are when a jury might easily slide toward
the forbidden propensity inference in its use of
Rule 404(b) evidence. See generally Bruton v. United
States, 391 U.S. 123, 135 (1968) (limiting instruction
could not cure problems presented by defendant’s
inability to cross-examine declarant when co-defendant’s
confession is admitted; “there are some contexts in
which the risk that the jury will not, or cannot, follow
instructions is so great, and the consequences of failure
so vital to the defendant, that the practical and human
limitations of the jury system cannot be ignored”). In
fact, the advisory note to Rule 403 expressly instructs
No. 12-1104                                                 35

courts to consider “the probable effectiveness or lack
of effectiveness of a limiting instruction.”
  It is true that in Rule 404(b) cases, we have often
trusted the effectiveness of limiting instructions, though
without necessarily giving the question close empirical
attention. E.g., United States v. Denberg, 212 F.3d 987, 994
(7th Cir. 2000) (“this court has held many times
that limiting instructions are effective in reducing or
eliminating any possible unfair prejudice from intro-
duction of Rule 404(b) evidence,” and collecting cases);
see also United States v. Vargas, 552 F.3d 550, 557 (7th
Cir. 2008); United States v. Moore, 531 F.3d 496, 500 (7th Cir.
2008).
  In fact, however, there is good reason to question
the effectiveness of limiting instructions when it comes
to Rule 404(b) evidence, particularly in a case like this.
Social science experiments using mock jurors find that
jurors are more likely to convict when they have heard
evidence of a prior conviction and that limiting instruc-
tions are often ineffective at guiding jurors’ use of
such evidence. E.g., Edith Greene & Mary Dodge, The
Influence of Prior Record Evidence on Juror Decision Making,
19 Lans. Ch. & Hum. Behav. 67, 76-77 (1995) (finding that
judge’s limiting instructions were ineffective in guiding
jurors’ use of prior record evidence, and collecting
prior research reaching similar conclusions); Kerri L.
Pickel, Inducing Jurors to Disregard Inadmissible Evidence: A
Legal Explanation Does Not Help, 19 Lans. Ch. & Hum. Behav. 407
(1995) (finding varied juror responses to limiting instruc-
tions, including instructions where explanation “back-
36                                               No. 12-1104

fired”); see also J. Alexander Tanford, The Law and Psychol-
ogy of Jury Instructions, 69 Neb. L. Rev. 71, 86-87 (1990)
(citing earlier experiments that “all show similar results”);
Amos Tversky & Daniel Kahneman, Judgment Under
Uncertainty: Heuristics and Biases, 185 Sci. 1124, 1124-25
(1974) (concluding that individuals do not properly
adjust their probability estimates upon receiving
new information, especially when original information
resembles issue in question). Particularly troubling for
this case are studies that show jurors are especially in-
fluenced by evidence of other bad acts that resemble
the case before them. See Joel D. Lieberman & Jamie
Arndt, Understanding the Limits of Limiting Instructions:
Social Psychological Explanations for the Failures of Instruc-
tions to Disregard Pretrial Publicity and Other Inadmissible
Evidence, 6 Psychol. Pub. Pol’y & L. 677, 686-87 (2000),
citing R. L. Wissler & M. J. Saks, On the Inefficacy of
Limiting Instructions, 9 Lans. Ch. & Hum. Behav. 37 (1985). Limit-
ing instructions work best when the instructions arouse
jurors’ suspicions as to the problems with considering
such evidence (e.g., reliability). Id. at 688.
  This research about limiting instructions in general
and Rule 404(b) limiting instructions in particular
should at least make us cautious about putting too
much confidence in those instructions. At a minimum,
though, for limiting instructions to work the jury must
be able to understand the instruction. To return to
the specific problems in this case, the limiting instruc-
tion the court gave was surely a confusing mystery to
the jury. The majority and I agree that two-thirds of the
instruction was simply wrong. The Rule 404(b) evidence
No. 12-1104                                               37

had no relevance to any supposed absence of mistake or
to Gomez’s knowledge. Even the identity theory that
the majority uses to salvage this conviction was itself
“not particularly compelling” and invited the prohibited
propensity inference. We have said that a good test for
Rule 404(b) evidence is to see if the district judge can
actually explain its permissible use without leaning on
sheer propensity. United States v. Miller, 673 F.3d 688, 701-
02 (7th Cir. 2012). Where the district judge, the prosecu-
tion, and the majority have had so much trouble articu-
lating how the Rule 404(b) evidence related to the legiti-
mate issue of identity, we should not assume that
jurors would have managed to do so. Under these cir-
cumstances, we should not take any comfort from the
usual limiting instruction.
  In his comments on the Rule 404(b) evidence, the
district judge simply never came to grips with how the
presence of a user quantity of cocaine in Gomez’s
room nearly four weeks after the end of the large-scale
distribution conspiracy made his participation in the
conspiracy any more likely without relying on general
propensity. I would find that the admission of the
Rule 404(b) evidence was an abuse of discretion and
would reverse and remand for a new trial.




                            4-5-13